Citation Nr: 1725139	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the Marine Corps from June 1969 to December 1969 and on active duty from October 1974 to October 1976.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in January 2015 and July 2015. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDING OF FACT

The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to be associated with his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the Veteran's claim for service connection, the Veteran was provided appropriate VCAA notice in March 2011.  The record reflects that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim, including presentation of testimony at the February 2013 Board videoconference hearing such that the essential fairness of this adjudication is not affected.
	
As a preliminary matter, the RO notified the Veteran in a July 2016 letter that his service treatment records (STRs) from the period of active duty for training from
June 1969 to December 1969 were unavailable. The Board acknowledges where the service records are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the STRs in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Relevant to the duty to assist, the Veteran's available service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.
II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303 (d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service if the disability was noted during service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim. The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385 .... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

III. Factual Background and Analysis

The Veteran's STRs reflect normal hearing upon entrance for active duty for training in May 1969 and for active duty in October 1974. Audiometry readings at the time of his October 1976 separation examination read, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
10
LEFT
30
10
10
10
20

STRs also reflect that the Veteran denied any past or current ear, nose, or throat trouble or hearing loss on his October 1974 entrance examination and October 1976 separation medical history report. Otherwise, his STRs reflect that he neither complained of, nor sought treatment for, symptoms associated with hearing loss during service. 

A post-service April 1978 Department of Health and Human Services audiology report indicates that the Veteran endorsed buzzing or ringing in his ears. The Veteran reported exposure to excessive noise and that he wore ear protection for work. The Veteran testified at the February 2013 hearing and asserted in several statements that post-service, he worked as an Industrial Hygienist for the Occupational Safety and Health Administration (OSHA). His duties included evaluating "noisy areas, environments with a steady, consistent high noise" and that he used ear protectors. The Veteran claimed that his military occupational specialty (MOS) training as an Anti-Tank Assault Man exposed him to extremely loud noise from explosives, recoilless rifles and small arms fire. See DD Form 214; August 2016 Statement.

An August 1984 Army Reserve Examination report was negative for hearing loss and/or ear problems in general.  The audiometry report (ANSI-69) read, in decibels, 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
0
10

VA has historically considered that, on November 1, 1967, Service Departments changed from using American Standards Association (ASA) standards to using International Standards Organization - American National Standards Institute (ISO-ANSI) for audiograms. Recent historical research, however, has revealed that the conversion date of November 1, 1967, may not have been consistent among all military branches until the regulatory standard for evaluating hearing loss was changed to require the use of ISO-ANSI units effective September 9, 1975. 


An August 1988 Army Reserve Separation Examination audiometry report read, in decibels as follows,




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
20
15
10
-
25

The separation Report of Medical History documented that the Veteran was "in good medical condition". The Veteran did not endorse ear, nose or throat trouble or report any hearing loss. 
The Veteran received routine audiometric examinations while employed with OSHA after separation. An August 1991 audiometric report read,



HERTZ



500
1000
2000
3000
4000
RIGHT
05
10
05
05
10
LEFT
10
10
10
05
20

A February 1997 OSHA Compliance Safety and Health Officers Diagnostic Data Worksheet indicates that the Veteran's hearing was within normal limits bilaterally with mild to moderate high frequency hearing loss. The Veteran had mild high frequency loss at 6,000 Hz and moderate high frequency hearing loss at 8,000 Hz in the left ear. The Veteran reported a recent upper respiratory or ear infection. The Veteran's bilateral tympanic membranes were normal.

A March 2000 Department of Health and Human Service (DHS) audiology report notes an abnormal audiogram. The Veteran had high frequency hearing loss in the left ear with no significant change from the baseline (August 1991) audiology examination results. The Veteran reported noise exposure in service and that his current noise exposure was normal. The Veteran reported that he used protective ear equipment (ear plugs) while working and reported a family history of hearing loss.  The audiology examination read, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
05
10
15
10
15
LEFT
10
10
10
10
30

In a March 2001 Statement, the Veteran related his bilateral hearing loss to service. The Veteran stated that he went on "sick call for ringing in his ears and lost hearing during MOS training in 106 recoilless rifles, demolition and flame throwers." The Veteran stated that his hearing eventually returned to normal but he experienced slight ringing in his ears which has worsened. The Veteran claimed that he was not exposed to loud noise after separation. 

A May 2001 DHS audiology examination read, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
05
15
LEFT
15
15
15
15
35

The May 2001 DHS examiner noted a standard threshold shift change in the right and ear. Audiology readings also indicate a threshold shift in the left ear. 

An October 2010 private audiology report indicates that the Veteran has tinnitus in the left ear and reported military noise exposure. The report indicates bilateral severe high frequency sensorineural hearing loss with left asymmetry.  

In support of his claim, the Veteran submitted an August 2011 statement from R.M., a fellow Marine Corpsman, who served with the Veteran in the late 1960s-early 1970s. R.M. stated that he and the Veteran were "constantly exposed to very loud noise." R.M. and the Veteran reported to sick call for hearing loss and ringing in the ears. They were issued ear drops, instructed to wear ear plugs, and informed that the health issues were only temporary. The Veteran also submitted two articles, one dated September 2011, in which he was featured discussing his daily experiences with tinnitus.
 
The April 2012 examination report notes review of the record and interview and examination of the Veteran. In pertinent part, the Veteran reported that in 1969 during training, while firing 106 recoilless rifles and setting off C4, he noticed ringing in his ears which is now recurrent. The Veteran reported that "his wife says that he does not hear conversations right." The Veteran otherwise denied any occupational or recreational noise exposure. The VA audiologist diagnosed bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.  The Maryland CNC speech discrimination score was 96 percent for the right ear and 100 percent for the left ear.

The audiology examination read, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
35
LEFT
25
25
35
40
55

The VA examiner opined that the Veteran's hearing loss is less likely as not incurred in or caused by the claimed in-service injury, event or illness. The examiner's rationale was that the results of in-service evaluations indicate normal hearing in both ears. The Veteran's August 1991 audiology examination revealed a base line of normal hearing for the right ear and mild hearing loss at 6000 Hz and 8000 Hz for the left ear. Additional examinations showed a decrease in hearing in the left ear more than the right ear over time. The examinations revealed essentially normal hearing for the right ear with elevated thresholds at 6000 Hz and 8000 Hz and a moderate to severe, high frequency, sensorineural hearing loss for the left ear.   The examiner opined that noise induced hearing loss is typically symmetrical and primarily in the high frequency. According to the examiner, the Veteran's hearing loss is not symmetrical and his record indicates that in August 1988 (the last military hearing evaluation of record) that he had normal hearing in both ears. It is the examiner's opinion that the Veteran's hearing loss is less likely than not caused by or is the result of military noise exposure. 

In a June 2012 private medical opinion, Dr. R.K. opined that the Veteran's history suggests that he has had bilateral tinnitus since his time in service. Dr. R.K. noted that the Veteran currently suffers from sensorineural hearing loss.  According to Dr. R.K., 80 percent of tinnitus sufferers were exposed to loud noises which damage the inner ear. 

In a March 2015 addendum opinion, the VA examiner opined that upon review of the Veteran's claim file and previous examination reports, it is less likely that the Veteran's bilateral hearing loss is a result of military service. The examiner agreed with the Veteran's assertion, assuming that the Veteran is a right shoulder shooter, that the Veteran's asymmetric hearing loss is expected. However, the examiner reiterated the April 2012 VA examiner's opinion that military noise exposure did not cause the Veteran's current hearing loss. According to the March 2015 examiner, there are many theories that previously noise-exposed ears show signs of damage later, however, those are just theories. The examiner further opined that research indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued. The examiner cited (Rosenhall et. al., 1990.)

An April 2015 UT Physicians audiology report indicates that the etiology of the Veteran's service-connected tinnitus is most likely due to a history of military noise exposure. However, the examiner could not provide a definitive statement due to the fact that all the Veteran's medical records and reports could not be reviewed.

The Board finds that the March 2015 VA addendum opinion, in particular, is highly probative medical evidence concerning the etiology of the Veteran's bilateral hearing loss. The opinion reflects review of the record. The rationale demonstrates the examiner's familiarity with the Veteran's pertinent medical history and with pertinent medical principles. It provides a medical explanation as to why the Veteran's claimed hearing complaints in service, as well as the fact that the separation hearing examination was within normal limits, supports the conclusion that weighs against the Veteran's claim.

On the other hand, the June 2012 and April 2015 private audiology reports, which were submitted in support of the Veteran's claim, do not provide probative evidence to support finding a relationship between the Veteran's bilateral hearing loss and in-service noise exposure. Significantly, the private audiologists merely state that the Veteran's tinnitus is "most likely due to" service and that the Veteran's "history suggests" that his tinnitus is related to service.  (Service connection is already in effect for tinnitus.)  The opinions do not discuss the nexus or relationship between the Veteran's bilateral hearing loss and service. The Board finds that such assertions are unrelated to the issue at hand to probatively support the Veteran's contentions. In short, the Board must find that the March 2015 VA opinion is more probative than the June 2012 and April 2015 private opinions.

The only remaining opinion comes from the Veteran himself. The Board acknowledges that the Veteran himself sincerely believes that he has current hearing loss related to his military service. The Board acknowledges that the circumstances and conditions in which the Veteran trained for his MOS exposed him to loud noise (explosives, rifle and small arms fire). The Board also considered the Veteran's lay statements in regard to his visit to sick call during active duty for training with complaints of ringing in his ears and hearing loss. The Board also recognizes that there are instances in which lay testimony can provide probative evidence in medical matters. A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In the case at hand, however, while the Veteran is competent to describe hearing difficulties, he does not possess the necessary medical expertise to link such disabilities to his military service, especially in light of his post-service employment as an OSHA Industrial Hygienist. See August 2016 Statement (duties included evaluating "noisy areas, environments with a steady, consistent high noise" and that he used ear protectors.)  The evidence of record indicates that the Veteran has bilateral hearing loss pursuant to VA standards. However, there is no objective, persuasive evidence that the Veteran's bilateral hearing loss was incurred in or related to military service. Shedden, supra.  

Furthermore, the Veteran's hearing loss did not manifest in service or to a compensable degree within one year of separation from service. The STRs reflect that bilateral hearing loss was not "shown in service" as defined in Walker, above, in that there was no reliable diagnosis of hearing loss during service or within one year of separation. See, e.g., October 1976 Separation Report of Medical History; August 1984 and August 1988 Army Reserve audiology reports.

Presumptive service connection, based on continuity of symptomatology since service, is not warranted for the Veteran's bilateral hearing loss. The Board notes that the conditions that warrant service connection based on continuity of symptomatology were not met as hearing loss was not "noted in service," as defined in Walker, above. See, e.g., October 1976 Report Medical History. Moreover, even though the Veteran testified at his February 2013 hearing that he believes his hearing loss began "after several days of firing [106 recoilless rifles] for qualification" during service, the October 1976 separation audiology report did not reveal hearing loss. In fact, the August 1984 and August 1988 Army Reserve audiology reports indicate normal hearing bilaterally approximately 15 years after the Veteran's claimed hearing loss experienced during MOS training. 

In sum, the Board finds that entitlement to service connection for bilateral hearing loss must be denied on a direct basis and on a presumptive basis. There is no other theory of entitlement that has been proffered by the Veteran or raised by the record that has not been addressed herein. The Board has considered the benefit-of-the-doubt doctrine. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). However, as the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss the claim is not in equipoise. Therefore, entitlement to service connection for bilateral hearing loss is not warranted.
ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


